Title: To Thomas Jefferson from John Clennell, 15 March 1808
From: Clennell, John
To: Jefferson, Thomas


                  
                     Sir
                     
                     Mar 15. 1808 No 5 Pleasant Row Paradise RowHackney near London
                  
                  The attention that you pay to the arts & manufactures of america emboldens me to inclose the small Pamphlet you will receive with this—Honour me so far as to accept it—& should it appear worthy a reprint in america—it may not be unworthy your protection—yrs with the greates respect
                  
                     John Clennell
                     
                  
               